Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 11 April 1773
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


11e. avril 1773.
[Beginning lost.] M. Dalibard avoit un tableau magique tres bon, et une grande cucurbite dont il s’etoit fait une bonne bouteille de Leyde. L’un et l’autre sont devenus tout a fait conducteurs. Il en a trouvé la raison sensible dans l’alteration de la colle qui avoit servi a faire tenir l’etamure, et qui s’est trouvée aigrie et corrompue. Il seroit a desirer pour les progrès ulterieurs de l’electricité que l’on fit une bonne suite d’experiences sur les verres de differentes natures, c’est a dire, dans lesquels entrent les differentes especes de fondant tant salins que metalliques en differentes proportions; et sur chacun de ces verres a differens degrés de chaleur.
Dans ce moment il vient de me passer par la tête une idée que vous trouverez peutetre bien folle. Je pourrai cependant vous la communiquer l’ordinaire prochain; mais il faut lui donner au moins ce tems là, soit pour mûrir ou pour pourrir.
Nous avons icy le Phytolacca, je me doutois que c’etoit le Pokeweed mais il y en a au moins 3 especes. Quelle est la bonne?
Un de mes Confreres et moi sommes convenus de travailler en societé a traduire les Transactions philosophiques Americaines.
Est-il possible est-il pardonable que je ne vous aye pas encore fait le moindre remerciment pour toutes les peines que vous avez daigné prendre pour l’impression du P. C.? J’ai eté si petrifié de la trahison que j’ai eprouvée à l’occasion d’un exemplaire que j’en ai perdu le sens. Daignez en recevoir mes excuses aussi sinceres et humbles que tardives et disproportionnées à la faute. Tâchez aussi, je vous supplie, de me menager la continuation des bontés de Madame Hewson que j’honore de toute mon ame et envers qui je ne m’aquitterai pas facilement; mais je n’y negligerai rien si je puis en trouver l’occasion.
Quant a l’execution typographique de cette brochure, il est tres bien. Revoyons pourtant:
le frontispice est une page un peu uniforme.
dans l’epitre dedicatoire, Les deux Monsieur, encore un peu trop ressemblans.
preface, page 1. ligne 12. son. lisez sont.
page 13. ligne 16. leur jouissances. lisez leurs.
page 38. ligne 5. né, libre. effacez la virgule.
page 41. ligne 16. d’engrossir. separez ces deux mots d’en grossir.
page 52. La fin. effacez la.

Le caractere &c me paroit un peu trop figuré et trop saillant.
Je ne sais ce que signifient certains chiffres au bas de quelques pages: comme 9. (page 8.) 6. (page 5.) 6. (page 10.) 7. (page 17.) 5. (page 30.) 4. (page 37.) 6. (page 44).
Au reste les caracteres sont beaux, le papier assez beau, les articles bien disposés. En un mot je suis, comme je le vois penetré de vos bontés.
On reçut hier une lettre de Melle Biheron par la poste; mais celles qu’elle a ecrit par des occasions sont encore en chemin. Puissiez vous nous la ramener bientôt avec vous? Plût a Dieu. L’heure me presse de finir. Je joins icy 9 nouvelles feuilles.
J’ai l’honneur d’etre avec un attachment et une [torn] sans bornes, Mon cher Monsieur, Votre tres humble et tres obeissant serviteur
Dubourg
